Exhibit 99.1 INCOME FUND NINE, LLC PORTFOLIO OVERVIEW SECOND QUARTER 2007 ICON Income Fund Nine, LLC - Second Quarter 2007 Portfolio Overview - Dear Member of ICON Income Fund Nine, LLC: ICON Income Fund Nine, LLC (“Fund Nine”) raised $100,000,000 commencing with its initial offering on November 26, 2001 through the closing of the offering on April 30, 2003.As of June 30, 2007, Fund Nine had 98,092 limited liability company shares outstanding.During the reporting period, Fund Nine continued to function in its “Reinvestment Period” during which time no further members were admitted. During the Reinvestment Period, Fund Nine has been seeking to acquire equipment subject to lease.The leased equipment in Fund Nine’s portfolio is comprised of two categories: growth leases, where the rental cash flows have been assigned or pledged to a lender, and income leases, where Fund Nine retains the rental cash flows.While income leases produce monthly cash flows, growth leases permit Fund Nine to retain an interest in the future value of the equipment on a leveraged equity basis.Fund Nine’s manager, ICON Capital Corp., (the “Manager”) expects that the future value of the equipment in growth leases will be greater than Fund Nine’s initial cash investment. Cash generated from these investments has facilitated Fund Nine’s distributions to investors.Availability of cash to be used for reinvestment also depends on the requirements for expenses, reserves, and distributions to investors. Fund Nine’s Reinvestment Period is anticipated to continue until April 2008 – a period of five years from the closing of the offering – unless extended at the Manager’s sole discretion. Following its Reinvestment Period, Fund Nine will enter its “Liquidation Period” during which time equipment will be sold in the ordinary course of business. News Covering the Reporting Period Cathay Pacific Airways Limited (“Cathay”) announced that it was named “Best Air Cargo Carrier – Asia” by the Asian Freight & Supply Chain Awards.The awards are organized by leading regional transport and logistics newspaper Cargonews Asia and are widely regarded as the most authoritative and prestigious awardsfor the industry in Asia.(Source:Cathay press release, dated May 2, 2007) Neither Fund Nine nor the Manager accept any responsibility for, assume any liability for, duty to update or reliance upon the contents, accuracy, completeness, usefulness or timeliness of any of the information contained under the heading “News Covering the Reporting Period”. Portfolio Overview Fund Nine has invested both directly and indirectly through joint ventures with its affiliates.As of June 30, 2007, Fund Nine’s portfolio consisted primarily of the following investments: Income leases ·State-of-the-art telecommunications equipment on lease to Global Crossing Telecommunications, Inc. and Global Crossing North American Networks, Inc. (collectively, "Global Crossing").Fund Nine acquired approximately a 17% interest in the equipment for approximately $2,000,000.The equipment is subject to a 48 month lease with Global Crossing effective November 1, 2006. -1- On October 31, 2006, a separate affiliate of Fund Nine made a capital contribution of approximately $1,841,000 to acquire an ownership interest in additional equipment acquired on October 31, 2006 and leased to Global Crossing. The affiliate’s contribution reduced Fund Nine’s ownership interest in the equipment to approximately 14.4%. The additional equipment is also subject to a 48 month lease that commenced on November 1, 2006. ·A 26% interest in desktop computers, laptops and servers subject to lease with Government Employees Insurance Company (“GEICO”), a wholly-owned subsidiary of Berkshire Hathaway, Inc.Fund Nine paid approximately $1,522,000 for its interest.The equipment was subject to a lease that expired on March 31, 2007.All of the equipment was either returned or renewed on a month-to-month basis.The returned equipment is actively being remarketed by the Manager. ·Microprocessor manufacturing and semiconductor memory testing equipment leased to Advanced Micro Devices, Inc. (“AMD”).The equipment is subject to two separate leases. The cumulative cash purchase price of the equipment was approximately $10,952,000.Effective July 1, 2007, one lease was extended for an additional twelve months through June 30, 2008.The other lease was renewed on a month-to-month basis. ·Vacuum bag manufacturing equipment subject to various leases with Wildwood Industries, Inc.The leases are scheduled to expire at various dates from February 2007 through September 2008.The equipment was purchased for a total price of approximately $3,472,000.In accordance with the terms of the leases, the leases that were scheduled to expire in February 2007 has been extended for an additional twelve months. ·Fifty (50) Great Dane refrigerated trailers on lease with Conwell Corporation, a wholly-owned subsidiary of Frozen Foods Express Industries, Inc.The equipment was purchased for $1,962,158 and the lease will expire in April 2010. ·Medical equipment that is subject to two separate leases that are scheduled to expire on December 31, 2008.Fund Nine purchased the equipment for approximately $2,046,000. ·Four digital photo development labs on lease to Rite Aid through lease expiry in November 2008.This equipment was purchased for approximately $399,000. ·Telephone systems leased to CompUSA, Inc. (“CompUSA”) through December, 2008.Fund Nine acquired this equipment in December 2004 for approximately $173,000.Monthly payments are due through lease expiration in December 2008. Growth leases ·Two Airbus A340-313’s (B-HXO and B-HXN) on lease to Cathay.Fund Nine owns a 100% and 50% interest in the entities that own each aircraft, respectively. The combined purchase price of the interests in the aircraft was approximately $106,333,500 of which Fund Nine paid approximately $6,403,000 and the balance was funded through non-recourse debt.The leases were scheduled to expire in June and March 2006, respectively.However, Cathay agreed to extend the terms of each lease through December and July 2011, respectively.In connection with the lease extensions, the outstanding loan balances associated with both aircraft were refinanced.The new loans are scheduled to mature concurrently with the lease expiration dates for each aircraft. ·Three roll-on-roll-off vehicle transportation vessels chartered to Wilhelmsen Lines Shipowning AS (“Wilhelmsen”) with an expiration date of December, 2013. The equipment was purchased for approximately $74,020,000 of which Fund Nine paid approximately $9,690,000 and the balance of approximately $64,330,000 was funded through non-recourse debt.The principal loan balance will be completely repaid by the charter payments through December 2013. ·A $37,712,567 investment in assorted equipment covering 379 leases with various companies and municipalities throughout the United Kingdom. ·110 railcars on lease to Trinity Rail Management, Inc., with an expiration date of April 30, 2010.Fund Nine purchased the equipment for $126,457 plus $1,116,543 was funded through non-recourse debt. Off-lease Equipment ·Approximately $4,787,000 of computer equipment.Fund Nine acquired the equipment in March 2004 for approximately $117,000 and the assumption of approximately $4,670,000 in non-recourse debt.The lease expired in December 2006, at which time the lessee returned the equipment.The equipment is being actively remarketed by the Manager. Asset Dispositions ·In June 2007, all of the remaining equipment previously owned by ICON SPK 2023-A, LLC (“SPK”) was sold to an unrelated third party for approximately $348,000 resulting in a gain on the sale $264,000.Fund Nine had a 25.13% interest in SPK and Fund Nine’s share of the sale proceeds was approximately $87,000. ·On May 7, 2007, Fund Nine sold the railcars that were previously leased to Texas Genco LP to an unrelated third party for $4,960,000 of which approximately $1,500,000 was used to pay off the associated debt.Fund Nine recognized a gain of approximately $3,100,000 on the sale of the equipment. -2- 10% Status Report As of the end of the reporting period, the two Cathay aircraft were the only assets that individually constituted at least 10% of the aggregate purchase price of Eight B’s asset portfolio.The Cathay aircraft are scheduled to remain on lease during the next year. At June 30, 2007, the two Cathay aircraft (B-HXO and B-HXN) had 51 and 50 monthly payments remaining, respectively.Both Cathay aircraft were manufactured in 1996, and to the best of the Manager’s knowledge, each aircraft retains an Airworthiness Certificate and is maintained in accordance with the rules and regulations of the governing aviation authority as required under each lease. Events Subsequent to June 30, 2007 On July 24, 2007, Fund Nine, through its wholly-owned subsidiary, purchased one Aframax 98,640 DWT product tanker - the Samar Spirit – from an affiliate of Teekay Corporation (“Teekay”). The purchase price for the Samar Spirit was approximately $40,250,000, comprised of approximately $16,868,000 in cash and approximately $23,382,000 of non-recourse debt.Simultaneously with the purchase of the Samar Spirit, the vessel was chartered back to Teekay, which commenced on July 24, 2007. Distribution Analysis During the reporting period, Fund Nine continued to make monthly distributions at a rate of 9% per annum.Cash available for distributions was generated substantially through cash from operations.From the inception of the offering period, Fund Nine has made sixty-seven monthly distributions to its members.During the first six months of 2007, Fund Nine paid its members approximately $4,400,000 in cash distributions.As of June 30, 2007, a $10,000 investment made at the initial closing would have received $4,982 in cumulative distributions representing a return of approximately 49% of such initial investment. Fund Summary Offering Period 11/26/2001- 4/30/2003 Size of offering $100,000,000 Original No. of Investors 3,259 Estimated start of liquidation 5/1/2008 Outlook and Overview The AMD leases were originally scheduled to expire in June and July 2007.One AMD lease was renewed for an additional 12 months and the other AMD lease was renewed on a month-to-month basis.Other than the AMD leases, the Wildwood leases are the next leases scheduled to expire in February 2008. The Manager continues to search for investment opportunities that meet Fund Nine’s investment objectives.Substantially all of Fund Nine’s cash flows are derived from income leases.On a monthly basis, Fund Nine deducts from such cash flows its recurring operating expenses and assesses cash flows required for known re-leasing costs and equipment management costs.The remaining cash flows are then available for monthly distribution to investors.Fund Nine is a permitted borrower, together with several other funds managed by the Manager, under a revolving credit facility.
